— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s argument that the sentencing court erred in failing to honor its sentence agreement. Where, as here, the court expressly makes a commitment to impose a particular sentence subject to certain conditions, and defendant violates one of those *615conditions, the court is no longer bound by the agreement and may impose a greater sentence without giving defendant an opportunity to withdraw his plea (see, People v Brooks, 154 AD2d 931; see also, People v Murello, 39 NY2d 879; People v Dodson, 114 AD2d 421; People v McDaniels, 111 AD2d 876). In any event, defendant did not move to withdraw his guilty plea and thus did not preserve this issue for appellate review (see, People v Brooks, supra; People v Lopez, 71 NY2d 662).
We have examined defendant’s other contention and find it likewise to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Callahan, J. P., Doerr, Denman, Green and Lowery, JJ.